 
 Exhibit 10.6

 
 
November 20, 2017
 
 
Big Rock Partners Acquisition Corp.
2645 N. Federal Highway
Suite 230
Delray Beach, FL 33483
 
 
EarlyBirdCapital, Inc.
366 Madison Avenue
New York, New York 10017
 
Re            
Initial Public Offering
 
Gentlemen:
 
This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Big Rock Partners Acquisition Corp., a Delaware corporation (the
“Company”), and EarlyBirdCapital, Inc., as representative of the several
underwriters (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 6,000,000 of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), one right (each, a “Right”) and one-half
of one warrant (each, a “Warrant”). Each Right entitles the holder thereof to
receive one-tenth (1/10) of one share of Common Stock upon the consummation of a
Business Combination. Each whole Warrant entitles the holder thereof to purchase
one share of Common Stock at a price of $11.50 per share, subject to adjustment.
The Units shall be sold in the Public Offering pursuant to the registration
statements on Form S-1, Nos. 333-220947 and 333-221659 and the prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company has applied to have the Units listed on the
NASDAQ Capital Market. Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to them in Section 10.
 
In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, hereby agrees with the Company as follows:
 
1. The undersigned agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, the undersigned shall vote all shares of Common Stock owned by it
in favor of such proposed Business Combination.
 
2. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination within the time period set forth in the
Company’s amended and restated certificate of incorporation, as the same may be
amended from time to time, the undersigned shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest not previously released to the Company to pay its franchise and income
taxes, divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The
undersigned agrees that the undersigned will not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be amended from time to time, unless the Company
provides its Public Stockholders with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding Offering Shares.
 
 

 
 
The undersigned acknowledges that the undersigned has no right, title, interest
or claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder’s Shares. The undersigned hereby further waives, with respect to
any shares of the Common Stock held by the undersigned, any redemption rights
the undersigned may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a stockholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase shares of the Common
Stock (the undersigned shall be entitled to redemption and liquidation rights
with respect to any shares of the Common Stock (other than the Founder’s Shares)
the undersigned holds if the Company fails to consummate a Business Combination
within the time period set forth in the Company's amended and restated
certificate of incorporation, as the same may be amended time to time.
 
3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by the undersigned, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by the undersigned, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The undersigned further agrees that the
foregoing restrictions shall be equally applicable to any issuer directed Units
that the undersigned may purchase in the Public Offering.
 
 

 
 
4. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.
 
(a) The undersigned hereby agrees not to participate in the formation of, or
become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
the required time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be amended from time to time.
 
(b) The undersigned hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations in this Letter Agreement,
(ii) monetary damages may not be an adequate remedy for such breach and (iii)
the non-breaching party shall be entitled to injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.
 
5.    (a)     On the date of the Prospectus, the Founder’s Shares will be placed
into an escrow account maintained in New York, New York by Continental Stock
Transfer & Trust Company, acting as escrow agent.
 
(b) The undersigned agrees that it shall not effectuate any Transfer of Private
Placement Units or Securities underlying such units, until after the completion
of a Business Combination.
 
(c) Notwithstanding the provisions of paragraph 5(b), Transfers of Private
Placement Units are permitted to (a) the Company’s officers, directors,
consultants or their affiliates; (b) to an entity’s members; (c) to relatives
and trusts for estate planning purposes; (d) pursuant to a qualified domestic
relations order; (e) by private sales made at or after the consummation of a
Business Combination at prices no greater than the price at which the units were
originally purchased; or (f) to the Company for no value for cancellation in
connection with the consummation of a Business Combination; provided, however,
that in the case of clauses (a) through (e) these permitted transferees must
enter into a written agreement agreeing to be bound by these transfer
restrictions.
 
6. The undersigned’s biographical information furnished to the Company that is
included in the Prospectus is true and accurate in all respects and does not
omit any material information with respect to the undersigned’s background. The
undersigned’s questionnaire furnished to the Company is true and accurate in all
respects. The undersigned represents and warrants that: the undersigned is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; the
undersigned has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities; and
the undersigned is not currently a defendant in any such criminal proceeding;
and the undersigned has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.
 
 

 
 
7. Except as disclosed in the Prospectus under the heading "Prospectus Summary -
The Offering - Limited payment to insiders," neither the undersigned nor any
affiliate of the undersigned, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).
 
8. The undersigned has full right and power, without violating any agreement to
which the undersigned is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or director of the Company, as applicable. The undersigned agrees to be an
officer and/or director of the Company until the earlier of the consummation by
the Company of a Business Combination or the liquidation of the Company.
 
9. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s amended and restated certificate of incorporation to
be effective prior to the consummation of a Business Combination that would
restrict Public Stockholders from converting or selling their shares to the
Company in connection with a Business Combination  or affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within the required time period
unless the Company provides holders of Offering Shares with the opportunity to
have their shares redeemed upon such approval in accordance with the certificate
of incorporation.

 
10. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses or
entities; (ii) “Founder’s Shares” shall mean the shares of Common Stock of the
Company held by the initial stockholders of the Company prior to the
consummation of the Public Offering; (iii) “Private Placement Units” shall mean
the 250,000 units consists of one share of Common Stock, one Right and one-half
of one Warrant (or up to 272,500 units if the Underwriters’ over-allotment
option is exercised in full) that are acquired for an aggregate purchase price
of $2,500,000 (or $2,725,000 if the Underwriters’ over-allotment option is
exercised in full), in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (iv) “Public Stockholders” shall mean
the holders of securities issued in the Public Offering; (v) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (vi) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).
 
11. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.
 
 

 
 
12. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of their respective successors, heirs, personal
representatives and assigns.
 
13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.
 
14. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.
 
15. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the Public Offering. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.
 
16. This Letter Agreement shall terminate on the earlier of (i) the consummation
of the Business Combination or (ii) the liquidation of the Company; provided,
however, that such termination shall not relieve the undersigned from liability
for any breach of this agreement prior to its termination.
 
[Signature page follows]
 



 
 
 
Sincerely,
 
By:____________________
Name:

 
 
Acknowledged and Agreed:

 
BIG ROCK PARTNERS ACQUISITION CORP.
 
 
 
 
 
 
By:  
 
 
 
 
Name 
 
 
 
Title 
 

 
 
 
 
EARLYBIRDCAPITAL, INC.
 
 
 
 
 
 
By:  
 
 
 
 
Name:

 
 
 
Title:

 

 
 

 
 [Signature Page to Letter Agreement]
 



